DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/27/2021. 
Claims 1, 8 and 15 have been amended.
Claims 2, 9 and 16 have been cancelled
Claim 21 have been added
Claim 1, 3-8, 10-15 and 17-21 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Argument A) – The applicant argues, in regards to the 103 rejection of claims 1, 8 and 15, that Wu, Varier and Nix, or the combination thereof, fail to teach or suggest the amended limitation “wherein the first communications connection and the second communications connection are peer-to-peer data connections, and negotiation of potential peer-to-peer routes including the first communications connection and the second communications connection takes place over the relay-mediated connection” (see applicant’s remarks; page 7). 
Response to argument A) - The examiner submits that the applicant’s arguments do not constitute a complete reply to the office action, and therefore do not comply with 37 CFR 1.111 (b) and (c) because they do not specifically point out how the language of the claims patentably 
In particular, the applicant merely recites the amended limitation of the claims and then states that the cited references fail to teach or suggest the aspects of the amended claims without specifically pointing out the differences between the claim limitations and the references.
Nonetheless, the examiner notes that Nix does in fact teach the amended limitation, as shown in the rejection below.  Therefore, the rejection has been maintained.

Argument – B) The applicant argues, in regards to the double patenting rejection of claims 1-20, that the amendments presented cause the claims to be non-obvious variants of the claims of the ‘645 patent (see applicant’s remarks; page 7).
Response to argument B) – The examiner respectfully disagrees.  The examiner submits that the instant claims are obvious over the claims of the ‘645 patent in view of Nix (U.S. 8,493,931 B1).  Therefore, the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,097,645 (Patent ‘645) in view of Nix (U.S. 8,493,931 B1).
Regarding claims 1, 8 and 15, Patent ‘645 discloses a method, comprising: 
comparing a response of a data test message from a first network device to previously measured test data associated with a first communications connection between the first network device and a second network device (see Patent ‘645; claim 1);
determining an average measured connection bandwidth exceeds a current connection bandwidth of the first communications connection by a predefined percentage threshold (see Patent ‘645; claim 1); and
determining that a change-over from the first communications connection to a second communications connection, provides a more optimal data connection based on the comparing and the predefined percentage threshold being exceeded (see Patent ‘645; claim 1).
Patent ‘645 does not explicitly disclose determining that a change-over from the first communications connection to a second communications connection, performed based on a relay-mediated connection, provides a more optimal data connection, the relay-mediated connection established based on a session ID of the first communications connection; and .
In analogous art, Nix discloses determining that a change-over (handover) from the first communications connection (active/first media session on current network) to a second communications connection (duplicate media path on target network), performed based on a relay-mediated connection, provides a more optimal data connection (higher network quality), the relay-mediated connection established based on a session ID (session key) of the first communications connection (see Nix; column 49 line 19-24 and 39-45, column 54 lines 1-13, column 71 lines 40-49, column 73 lines 61-66 and column 96 lines 48-54; Nix discloses a LAN profile 226 contains network quality 224i values that could be utilized in evaluating if a handover is preferred.  For example, a target network AN 117 with the higher network quality is first communication connection”. Handover procedure rules are used for the handover, such as a relay i.e. “relay-mediated connection”, and a duplicate media path, i.e. “second communication connection”, is used for the handover. The active media session is established by a first media session, i.e. MD 101 to CN 108.  Further, in a relay database a security token, which can be a session key, i.e. “session ID”, is generated for the first media session); and
wherein the first communications connection (active/first media session on current network) and the second communications connection (a duplicate media path on a target network) are peer-to-peer data connections, and negotiation of potential peer-to-peer routes including the first communications connection (active/first media session on current network) and the second communications connection (a duplicate media path on a target network) takes place over the relay-mediated connection (see Nix; column 19 lines 47-52, column 49 lines 42-45, column 54 lines 1-13, column 71 lines 17-23, and column 114 lines 17-19; Nix discloses providing peer-to-peer communications between CN 108 and MD 101. MD 101 can handover an active media session to more than one AN 117, i.e. target network.  The handover rules include using a relay and determining a duplicate media path for benefit of redundant communication channels.  Further, other media-control-channel ports may be used which would require proper negation between MD 101 and media handover relay 305.  Therefore, “negotiation of potential peer-to-peer routes”, is done by a plurality of ports being negotiated for the more than one target networks in which a duplicate media path can be determined).
One of ordinary skill in the art would have been motivated to combine Wu and Nix because they both disclose features of bandwidth monitoring, and as such, are within the same 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the handover procedure of Nix into the system of Wu in order to provide the benefit of efficiency by allowing a duplicate media path to be established for switching connections thus increasing quality, reducing power and interference (see Nix; column 71 lines 46-49).

Patent ‘645 claims 2-7, 9-14 and 16-20 disclose the limitations of instant claims 3-7, 10-14 and 17-20, respectively. 

Claim Interpretation
Regarding claims 3, 4, 10, 11, 17 and 18 the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (U.S. 2013/0135995 A1) in view of Varier et al. (U.S. 7,324,553 B1), and further in view of Nix (U.S. 8,493,931 B1). 
Regarding claims 1, 8 and 15, Wu discloses a method and apparatus comprising:
comparing a response of a data test message from a first network device to previously measured test data associated with a first communications connection between the first network device and a second network device (see Wu; paragraphs 0038, 0039 and 0044; Wu discloses a node periodically estimates the available bandwidth between itself and neighbor nodes.  Probe packets of an estimated average size can be used to estimate the available bandwidth.  Further, a test is performed to determine if the bandwidth satisfies requirements any longer.  Therefore, a comparison is necessarily made between a current test and previous test in order to determine if requirements are still, i.e. any longer, satisfied.  In other words, in order to determine if the requirements are still satisfied a comparison must be made between a current test, i.e. a current response, and a previous test, i.e. a previous response when the requirements were last satisfied);

While Wu discloses an average size of traffic over a certain period of time and sending probing packets to estimate the available size of traffic which is related to the bandwidth, as well as, a predetermined threshold (see Wu; paragraphs 0039 and 044), Wu does not explicitly disclose determining an average measured connection bandwidth exceeds a current connection bandwidth of the first communications connection by a predefined percentage threshold.
In analogous art, Varier discloses determining an average measured connection bandwidth exceeds a current connection bandwidth of the first communications connection by a predefined percentage threshold (see Varier; column 9 lines 42-56; Varier discloses a link monitoring module compares the average bandwidth to the current bandwidth, e.g. current_bps, to determine if the average bandwidth is above a threshold percentage).
One of ordinary skill in the art would have been motivated to combine Wu and Varier because they both disclose features of bandwidth monitoring, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the link monitoring as taught by Varier into the system of Wu in order to provide the benefit of scalability and accuracy by allowing the bandwidth to be 
While Wu discloses “determining that a change-over from the first communications connection to a second communications connection provides a more optimal data connection based on the comparing and the predefined threshold being exceeded” (see Wu; paragraphs 0038, 0039 and 0044 and Figure 6), as discussed above, and Varier discloses a “predefined percentage threshold” (see Varier; column 9 lines 42-56), as discussed above, the combination of Wu and Varier does not explicitly disclose determining that a change-over from the first communications connection to a second communications connection, performed based on a relay-mediated connection, provides a more optimal data connection, the relay-mediated connection established based on a session ID of the first communications connection; and wherein the first communications connection and the second communications connection are peer-to-peer data connections, and negotiation of potential peer-to-peer routes including the first communications connection and the second communications connection takes place over the relay-mediated connection.
In analogous art, Nix discloses determining that a change-over (handover) from the first communications connection (active/first media session on current network) to a second communications connection (duplicate media path on target network), performed based on a relay-mediated connection, provides a more optimal data connection (higher network quality), the relay-mediated connection established based on a session ID (session key) of the first communications connection (see Nix; column 49 line 19-24 and 39-45, column 54 lines 1-13, column 71 lines 40-49, column 73 lines 61-66 and column 96 lines 48-54; Nix discloses a LAN profile 226 contains network quality 224i values that could be utilized in evaluating if a first communication connection”. Handover procedure rules are used for the handover, such as a relay i.e. “relay-mediated connection”, and a duplicate media path, i.e. “second communication connection”, is used for the handover. The active media session is established by a first media session, i.e. MD 101 to CN 108.  Further, in a relay database a security token, which can be a session key, i.e. “session ID”, is generated for the first media session); and
wherein the first communications connection (active/first media session on current network) and the second communications connection (a duplicate media path on a target network) are peer-to-peer data connections, and negotiation of potential peer-to-peer routes including the first communications connection (active/first media session on current network) and the second communications connection (a duplicate media path on a target network) takes place over the relay-mediated connection (see Nix; column 19 lines 47-52, column 49 lines 42-45, column 54 lines 1-13, column 71 lines 17-23, and column 114 lines 17-19; Nix discloses providing peer-to-peer communications between CN 108 and MD 101. MD 101 can handover an active media session to more than one AN 117, i.e. target network.  The handover rules include using a relay and determining a duplicate media path for benefit of redundant communication channels.  Further, other media-control-channel ports may be used which would require proper negation between MD 101 and media handover relay 305.  Therefore, “negotiation of potential peer-to-peer routes”, is done by a plurality of ports being negotiated for the more than one target networks in which a duplicate media path can be determined).
One of ordinary skill in the art would have been motivated to combine Wu, Varier and Nix because they all disclose features of bandwidth monitoring, and as such, are within the same 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the handover procedure of Nix into the combined system of Wu and Varier in order to provide the benefit of efficiency by allowing a duplicate media path to be established for switching connections thus increasing quality, reducing power and interference (see Nix; column 71 lines 46-49).
Further, Wu discloses the additional limitation of claim 8, a processor (see Wu; paragraph 0048), and claim 15, a non-transitory computer readable storage medium (see Wu; paragraph 0048).
Regarding claims 3, 10 and 17, Wu, Varier and Nix disclose all the limitations of claims 1, 8, and 15 as discussed above, and further the combination of Wu, Varier and Nix clearly disclose further comprising identifying a data communications requirement of the first network device, wherein the identifying the data communications requirement of the first network device comprises determining at least one of a latency rate and a data rate (transmission time) (see Wu; paragraphs 0025, 0038, 0044 and 0047; Wu discloses determining the round trip time between neighbor nodes, as well as, the transmission time to each node.  This is used to determine whether the bandwidth requirement is satisfied) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claims 4, 11, and 18, Wu, Varier and Nix disclose all the limitations of claims 1, 8, and 15 as discussed above, and further the combination of Wu, Varier and Nix clearly disclose comprising transmitting the data test message from the first network device, at least one of a bandwidth test message and a latency test message (see Wu; paragraphs 0038 and 0039; Wu discloses that probe packets can be used to estimate the available bandwidth.  Further, round trip time is estimated as well) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claims 5 and 12, Wu, Varier and Nix disclose all the limitations of claims 1 and 8, as discussed above, and further the combination of Wu, Varier and Nix clearly disclose further comprising changing an existing data communications session between the first network device and the second network device from the first communications connection to the second communications connection (see Wu; paragraph 0044; Wu discloses switching to a new channel that satisfies the bandwidth requirement).
Regarding claims 6, 13 and 19, Wu, Varier and Nix disclose all the limitations of claims 1, 8, and 15 as discussed above, and further the combination of Wu, Varier and Nix clearly disclose wherein the comparing determines which of the first and the second communications connection provides a more optimal (meets requirements) data connection (see Wu; paragraph 0044; Wu discloses determining which channel meets the requirements).
Regarding claims 7 and 14, Wu, Varier and Nix disclose all the limitations of claims 1 and 8 as discussed above, and further the combination of Wu, Varier and Nix clearly disclose wherein data communications between the first communications device and the second communications device are changed from the first communications connection to the second communications connection if a difference between the response to the test data message provides test data that is more optimal than the previously measured test data by a minimum 
Regarding claim 20, Wu, Varier and Nix disclose all the limitations of claim 15 as discussed above, and further the combination of Wu, Varier and Nix clearly disclose wherein the data test message is transmitted over the second communications connection and the response to the data test message is compared to previously measured test data associated with the first communications connection to determine which of the first and second communications connections provides a more optimal (meet requirements) data connection (see Wu; paragraphs 0038, 0039 and 0044; Wu discloses a node periodically estimates the available bandwidth between itself and neighbor nodes.  Probe packets of an estimated average size can be used to estimate the available bandwidth.  Further, a test is performed to determine if the bandwidth satisfies requirements any longer.  Therefore, a comparison is made between a current test and previous test in order to determine if requirements are still satisfied, i.e. any longer, and if not switching to a new channel that does meet the requirements).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (U.S. 2013/0135995 A1) in view of Varier et al. (U.S. 7,324,553 B1) and Nix (U.S. 8,493,931 B1), as applied to claim 1 above, and further in view of Abe et al. (U.S. 2010/0217990 A1).
Regarding claim 21, Wu, Varier and Nix disclose all the limitations of claim 15 as discussed above.  The combination of Wu, Varier and Nix does not explicitly disclose associating the first network device with the second network device in response to a relay server 
In analogous art, Abe discloses associating the first network device with the second network device in response to a relay server receiving both a listen connection message (first connection establishment request) and a connect connection message (second connection establishment request) having the same token identifier (identifier of first terminal) (see Abe; paragraphs 0011, 0107, 0108, 0110 and 0111; Abe discloses a relay server determining a match, i.e. “associating”, of an identifier in response to connection requests sent from a first and second terminal.  In particular, the relay server receives a first connection establishment request from a first terminal, as well as, an identifier of the first terminal.  A second connection establishment request is also sent to the relay server from a second terminal, as well as, the identifier of the first terminal, i.e. the connection messages having “the same token identifier”); and 
forwarding messages from the first network device to the second network device in response to the listen connection message and a connect connection message having the same token identifier (see Abe; paragraph 0112; Abe discloses that the transmitter of the relay server sends the information from the second terminal to the first terminal).
One of ordinary skill in the art would have been motivated to combine Wu, Varier, Nix and Abe because they all disclose features of data transmission between devices and in particular, Wu and Nix disclose the use of a relay device, and as such, are within the same environment.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bengtsson (U.S. 2010/0070635 A1) discloses setting up a communication session with a first and second device via session management server.
Inouchi et al. (U.S. 2010/0020738 A1) discloses selecting an optimal relay route out of a plurality of relay routes.
Ulupinar et al. (U.S. 2010/0103845 A1) discloses relay mobility procedures including matching an identifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443